Citation Nr: 0724792	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-39 965	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Entitlement to service connection asthma and chronic 
obstructive pulmonary disease to include as due to exposure 
to Agent Orange.  

2. Entitlement to service connection for myeloproliferative 
disease to include as due to exposure to Agent Orange.   







ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1967 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the veteran canceled his request for a hearing 
before the Board.  

FINDINGS OF FACT


1. Asthma and chronic obstructive pulmonary disease were not 
affirmatively shown to have been present in service, and 
asthma and chronic obstructive pulmonary disease, first 
documented after service, are unrelated to an injury, 
disease, or event of service origin, including exposure to 
Agent Orange in Vietnam during the Vietnam era.

2. Myeloproliferative disease was not affirmatively shown to 
have been present in service, and myeloproliferative disease, 
first documented after service, is unrelated to an injury, 
disease, or event of service origin, including exposure to 
Agent Orange in Vietnam during the Vietnam era. 


CONCLUSIONS OF LAW

1. Asthma and chronic obstructive pulmonary disease to 
include as due to exposure to Agent Orange was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116(f) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(c), 3.307(a) 
(6), 3.309(e) (2006). 

2. Myeloproliferative disease to include as due to exposure 
to Agent Orange was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116(f) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2002 and in March 2006.  The 
veteran was informed of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed of the 
presumptive service connection for certain disease due to his 
presumed exposure to Agent Orange while serving in Vietnam.   

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provision for the effective date of 
the claims, that is, the date of receipt of the claims and 
for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim disability).

To the extent that the VCAA notice about the degree of 
disability was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claims of 
service connection are denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  VA has obtained service records, VA 
records, and private medical records.  

VA has not afforded the veteran a VA examination or obtained 
a VA medical opinion because the medical evidence of record 
is sufficient to decide the claims.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service personnel records show that the veteran served in 
Vietnam from January 1968 to January 1969 during the Vietnam 
era. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of asthma, chronic obstructive pulmonary 
disease, or a blood disorder. 

After service, private medical records document asthma and 
obstructive pulmonary disease (April 1989), asthma (February 
1990), asthma with a 10 to 11 year history of symptoms (May 
1992), asthmatic bronchitis (June 1992), chronic obstructive 
pulmonary disease by history (September 1996), and chronic 
obstructive pulmonary disease (April 1992 and February 2002).  

VA records disclose a history of bronchial asthma dating to 
the 1980s and a high blood platelet count (VA examination for 
Agent Orange Registry September 1992); asthma (May 1993); and 
history of asthmatic attacks beginning in 1983 or 1984 (VA 
examination in May 1997).  




Private medical records shown that in April 1999 the veteran 
underwent a bone marrow biopsy to rule out chronic 
myelogenous leukemia because of leukocytosis and persistent 
thrombocytosis.  The pathological diagnoses included 
thrombocytosis and megakaryocytic hyperplasia.  The 
physician, who interpreted the findings, commented that the 
findings of thrombocytosis with megakaryocytic hyperplasia 
suggested the possibility of a myeloproliferative disorder, 
but not of chronic myelogenous leukemia.  The physician 
stated that the conditions known to result in thrombocytosis 
with megakaryocytic hyperplasia included occult hemorrhage, 
chronic iron deficiency anemia, occult malignancy, and 
chronic inflammatory or infectious diseases such as collagen 
vascular disease, ulcerative colitis, and tuberculosis. 

In July 2000, M.A., MD, stated that since April 1999 the 
veteran had been treated for myeloproliferative disorder and 
that the veteran's exposure to Agent Orange may be as likely 
as not the cause of the disorder. 

In a statement, received in September 2002, the veteran 
stated that attacks of bronchial asthma began in 1976. 

In October 2003, VA records document the impression of 
myeloproliferative disorder, which fit the diagnosis of 
thrombocythemia, reasonably controlled with hydroxurea. 

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to Agent Orange include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has 
determined that there is no presumption of service connection 
due to exposure to Agent Orange for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Notice, 
Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395-407 (2007). 

When a claim disability is not on the list of presumptive 
diseases due to exposure to Agent Orange, a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Analysis

On the basis of the service medical records, neither asthma, 
chronic obstructive pulmonary disease, nor myeloproliferative 
disease was affirmatively shown to have had onset during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As neither asthma, chronic obstructive pulmonary disease, nor 
myeloproliferative disease was noted, that is observed, 
during service or by competent evidence contemporaneous to 
service or otherwise, service connection on the basis of 
continuity of symptomatology does not apply.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 496-7 (1997). 

After service, asthma and chronic obstructive pulmonary 
disease were first documented in April 1989, 19 years after 
service, with a history not earlier than 1976.  
Myeloproliferative disease was first documented in 1999, 
almost 30 years after service.

Excluding exposure to Agent Orange, which will be addressed 
separately, there is no competent evidence of record that 
otherwise relates either asthma, chronic obstructive 
pulmonary disease, or myeloproliferative disease, first 
diagnosed after service, to an injury, disease, or event of 
service origin.  38 C.F.R. § 3.303(d).

Exposure to Agent Orange 

The veteran argues that asthma, chronic obstructive pulmonary 
disease, and myeloproliferative disease are due to the 
adverse health effects of exposure to Agent Orange. 

Since the veteran served in Vietnam during the Vietnam era, 
he is presumed to have been exposed to Agent Orange during 
service. 

Neither asthma, chronic obstructive pulmonary disease, nor 
myeloproliferative disease is on the list of diseases 
presumed to be associated with exposure to Agent Orange under 
38 C.F.R. § 3.309(e), which means that on the basis of 
medical and scientific studies, there is not a significant 
statistical association between these illnesses and exposure 
to Agent Orange.  38 C.F.R. § 1.17. 

Since the presumption of service connection under 38 C.F.R. § 
3.309(e) cannot be applied to the veteran's advantage, the 
Board must then look at evidence of actual causation, which 
requires a much higher standard of proof, that is, a showing 
that exposure to Agent Orange actually caused asthma, chronic 
obstructive pulmonary disease, or myeloproliferative disease, 
which developed years later.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The veteran has submitted a statement of M.A., MD, who 
expressed the opinion that the veteran's exposure to Agent 
Orange may be as likely as not the cause of the 
myeloproliferative disorder.  An opinion expressed in the 
term of "may," also implies that it "may not" and it is too 
speculative to meet the much higher standard of proof, that 
is, of actual causation.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).   

As for the veteran's statements, relating his claimed 
disabilities to exposure to Agent Orange, although the 
veteran is competent to describe symptoms, where the 
questions presented involve medical causation, competent 
medical evidence is required to substantiate the claims 
because the questions of causation involved in the claims are 
not capable of lay observation.  For these reasons, the Board 
rejects the lay evidence as competent evidence of a nexus 
between the claimed disabilities and exposure to Agent 
Orange.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)



As the Board may consider only independent medical evidence 
to support its findings as to a nexus between the claimed 
disabilities and exposure to Agent Orange, and as the 
evidence of record is insufficient to make the direct causal 
connection between the claimed disabilities and exposure to 
Agent Orange, the preponderance of the evidence is against 
the claims, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for asthma and chronic obstructive 
pulmonary disease to include as due to exposure to Agent 
Orange is denied.  

Service connection for myeloproliferative disease to include 
as due to exposure to Agent Orange is denied.   



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


